DOWNEY, Judge.
This interlocutory appeal from an order of the trial court granting defendants’ motion for summary judgment as to Count I of the amended complaint and striking certain portions of the prayer of Count II of the amended complaint, is reversed on authority of Zimmerman v. Diedrich, Fla. 1957, 97 So.2d 120; Koplon v. Smith, Fla. 1973, 271 So.2d 762; Dolan v. Wright, 289 So.2d 777, 4th DCA, Opinion filed February 15, 1974.
It would have been most helpful in this case had appellees filed a brief as required by rule 3.7(b), F.A.R., 32 F.S.A. Once again, attention is drawn to an appellee’s responsibility thereunder to support the ruling of the trial court (or concede error) and assist the appellate court through the medium of a responsive brief. Holden v. City of Ft. Lauderdale, Fla.App. 1973, 286 So.2d 218.
Reversed.
WALDEN and MAGER, JJ., concur.